Citation Nr: 0633625	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty December 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  In May 2006, the veteran, without good cause, failed 
to show for the hearing he had requested before a Veterans 
Law Judge traveling to the RO.  Accordingly, VA adjudication 
of this appeal may go forward without scheduling another 
hearing.  See 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the veteran notified VA for the first time 
that he was applying for Social Security Administration (SSA) 
disability.  The duty to assist mandated by 38 U.S.C.A. § 
5103A (West 2002) includes obtaining any SSA disability 
benefits award and the underlying medical records.  See also, 
e.g., Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has the 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).  

The Board further notes that, while the veteran filed 
statements in support of his claim from Dr. Daniel Broar and 
Dr. Juan Garcia, copies of his treatment records from these 
physicians do not appear in the claim's files.  Similarly, 
while the veteran receives ongoing treatment at the San 
Antonio VA Medical Center, his post October 2004 records from 
that facility do not appear in the claim's files.  Therefore, 
the RO should obtain the veteran's treatment records from 
Drs. Broar and Garcia and his post October 2004 records from 
the San Antonio VA Medical Center.  38 U.S.C.A. § 5103A(b).  
On remand, the RO should also ask the veteran for the names 
and addresses of any other VA or non-VA healthcare providers 
and obtain any relevant treatment records that are not 
currently of record.  Id; 38 C.F.R. § 3.159(c)(1)(2) (2006).

While it is apparent from the report of the most recent VA 
examination that the veteran is unable to protect himself 
from the hazards of daily living, such was determined to be 
secondary to alcoholism.  Disability pension is not payable 
for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(b) (2006).  (The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Id.)  However, if additional medical or 
psychiatric evidence is obtained that suggests the veteran 
requires the regular aid and attendance of another person to 
perform activities of daily living or is confined to his 
immediate premises due to disability that may not be 
secondary to alcoholism, the RO should obtain a more current 
and thorough examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Lastly, the Board finds that on remand the veteran should be 
provided updated Veterans Claims Assistance Act of 2000 
(VCAA), notice in accordance with the United States Court of 
Appeals for Veterans Claims (Court) recent holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which notice must 
include, among other things, the criteria for establishing an 
effective date for any award of special monthly pension.

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal as outlined 
by the Court in Dingess.  The updated 
notice should also invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO must contact the SSA and 
obtain all records from that agency 
concerning the veteran's award of 
disability benefits, including a copy of 
the decision and any medical records used 
to make the determination, copies of any 
hearing transcripts, etc.  If the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record. 

3.  The RO should contact the veteran and 
request that he identify the name and 
address of any other healthcare provider 
he receives treatment from whose records 
have not already been associated with the 
record, including any private healthcare 
providers.  After obtaining any needed 
authorizations, the RO should associate 
with the record all identified and 
outstanding VA and private treatment 
records, including all of his treatment 
records from Dr. Daniel Broar and Dr. 
Juan Garcia and his post October 2004 
records from the San Antonio VA Medical 
Center.  

As to all Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing and 
a memorandum of unavailability should be 
associated with the claim's files.  As to 
all other records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.

4.  After undertaking the above 
development to the extent possible, the 
RO must determine if a more current aid 
and attendance/housebound examination is 
warranted.  If so, in accordance with the 
latest AMC worksheet for evaluating the 
criteria to qualify for special monthly 
pension, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran 
meets any of the criteria to qualify for 
special monthly pension on the basis of 
being in need of regular aid and 
attendance.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran is 
housebound (i.e., confined to his 
immediate premises).

Note:  In providing an answer to the 
above questions, the examiner must 
exclude any disability caused by the 
veteran's alcoholism.  

5.  Thereafter, following any additional 
development that may be indicated, the RO 
must readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the March 2005 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

